Case 1:18-cv-02185-LJL Document 273-24 Filed 04/06/20 Page 1 of 3




                     Exhibit VV
4/4/2020                                          Case 1:18-cv-02185-LJL DocumentRule
                                                                                  273-24       Filed 04/06/20 Page 2 of 3
                                                                                      of Law Society



                                                              (/) RULE OF LAW SOCIETY (/)                                                                                       




                             Rule of Law
                                           (https://www.youtube.com/watch?v=ehjMdYou




              Vision & Mission                                                                    Core Values


               Vision                                                                             To practice high ethical standards of integrity and accountability;

                                                                                                   To bring justice to the people in China;
                   To permit the people of China to live under a national system based
                                                                                                   To protect and assist individuals victimized in China, particularly those
                  on the rule of law, independent of the political system of the People’s
                                                                                                  penalized for speaking out against injustice; and
                  Republic of China (“China”).
                                                                                                   To promote the freedoms of speech, the press, to congregate, to freely
               Mission
                                                                                                  own private property, and religion; and create general public oversight of

                   To expose corruption, obstruction, illegality, brutality, false               government activities.

                  imprisonment, excessive sentencing, harassment, and inhumanity

                  pervasive in the political, legal, business and financial systems of

                  China.

           What does the Society do?


                                                                            Promote the freedoms of speech, the
                    Receive and expose information of                                                                             Protect individuals speaking out against
                                                                             press, to congregate, to freely own
                 corruption, brutality, false imprisonment,                                                                       corruption and illegal activities in China.
                                                                          private property, and religion; and create
                 excessive sentencing, harassment and
                                                                           general public oversight of government

                                                                                          activities.


https://rolsociety.org                                                                                                                                                              1/2
4/4/2020                                         Case 1:18-cv-02185-LJL DocumentRule
                                                                                 273-24       Filed 04/06/20 Page 3 of 3
                                                                                     of Law Society

                   inhumanity pervasive in the political,

                 legal, business and financial systems of
                                                            (/) RULE OF LAW SOCIETY (/)                                    Make the exposure of information
                                                                                                                                                                     
                                                                                                                             continuous and sustainable.
                                  China.




                Investigate reports and share results with

                the appropriate government units so that

                  they may take legal action against the

                     relevant individuals and make the                  Save and assist individuals subject to
                investigation results known to the public.                political persecution or torture by

                                                                                Chinese authorities.


           Chairman


           Stephen K. Bannon was CEO of Donald Trump's 2016 presidential campaign. At the White House, he served as Chief Strategist and Senior Counselor to

           the President. Mr. Bannon is the founder of Citizens of the American Republic, a 501(c)4 that advocates for populism and economic nationalism. He is an

           award-winning documentary filmmaker and the former Executive Chairman of Breitbart News. A Goldman Sachs M&A banker, Mr. Bannon has a Master's




           degree in National Security Studies from Georgetown University and an MBA from Harvard Business School. He was a Surface Warfare Officer serving

           aboard the USS Paul F. Foster (DD-964) in the western Pacific, Arabian Sea and Persian Gulf. He served at the Pentagon as a Special Assistant to the

           Chief of Naval Operations.




           Donations to the Rule of Law Society are not deductible as charitable contributions for U.S. federal    Follow Us
           income tax purposes.                                                                                    Let us be social

                                                                                                                                   



                                                                               © 2019 ROLSOCIETY




https://rolsociety.org                                                                                                                                                   2/2
